          Case 1:19-cv-00736-MJP Document 21 Filed 12/29/20 Page 1 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

DEBORAH HARPER,                               :

                           Plaintiff,         :   1:19-cv-0736-MJP

                     -v-                      :

COMMISSIONER OF SOCIAL SECURITY,
                                    :
                     Defendant.
___________________________________ :

                                             ORDER

        Plaintiff filed an action seeking judicial review of the decision of the Commissioner of

Social Security which denied her claim for Disability Insurance Benefits and Supplemental

Security Income pursuant to 42 U.S.C.§§ 405(g) and 1383(c)(3). Both parties filed Motions for

Judgment on the Pleadings, and oral argument was held on December 22, 2020.

        This Court has reviewed the parties competing motions together with their respective

memoranda of law, and the arguments of Amy C. Chambers, Esq. of the Law Offices of Kenneth

Hiller PLLC, attorneys of record for Plaintiff, and Blakely J. Pryor, Esq., Special Assistant United

States Attorney for the Western District of New York, attorney of record for Defendant. Now,

upon all pleadings, the administrative record, the parties’ memoranda of law, and the arguments

of the parties,

        It is ORDERED and ADJUDGED, for the reasons stated in open Court at the oral argument

of this matter on December 22, 2020, pursuant to 28 U.S.C. § 636(c) and the parties’ consent, and

consistent with this Court's ruling from the bench following oral argument, the decision of

defendant Commissioner is vacated and the matter is remanded to the Commissioner of Social

Security for a mandated rehearing by an Administrative Law Judge (ALJ) and further

administrative proceedings consistent with this Order; and it is further
          Case 1:19-cv-00736-MJP Document 21 Filed 12/29/20 Page 2 of 8

         ORDERED and ADJUDGED, that upon remand, the agency shall give further

consideration to the new evidence Plaintiff submitted to the agency’s Appeals Council after the

ALJ’s decision, as the Court finds that evidence to be: (1) relevant to the claimant’s condition

during the time period adjudicated by the ALJ; (2) probative; and (3) reasonably likely to have

influenced the ALJ to decide the claimant’ s application differently. See Tirado v. Bowen, 842

F.2d 595, 597 (2d Cir. 1988). Williams v. Comm'r of Soc. Sec., 236 F. App'x 641, 644 (2d Cir.

2007).


         ORDERED and ADJUDGED, that this case is vacated and remanded to the Commissioner

for further administrative proceedings including new hearing before the ALJ consistent with this

Order. The transcript of these proceedings shall be filed, and the Court Clerk shall close this case.




         SO ORDERED




                               ___________________________________________________
                                             MARK W. PEDERSEN
                                     UNITED STATES MAGISTRATE JUDGE


DATED: December 28, 2020
       Rochester, New York
Case 1:19-cv-00736-MJP Document 21 Filed 12/29/20 Page 3 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
----------------------------x                19-CV-736 (MJP)
DEBORAH HARPER,
vs.
                                             Rochester, New York
COMMISSIONER OF SOCIAL SECURITY,             December 22, 2020
              Defendant.                     2:10 p.m.
----------------------------x
DECISION

                   TRANSCRIPT OF PROCEEDINGS
             BEFORE THE HONORABLE MARK W. PEDERSEN
                UNITED STATES MAGISTRATE JUDGE


FOR PLAINTIFF:        LAW OFFICES OF KENNETH HILLER, PLLC
                      BY: AMY C. CHAMBERS, ESQ.
                      6000 North Bailey Avenue
                      Suite 1A
                      Amherst, New York 14226

FOR DEFENDANT:        OFFICE OF GENERAL COUNSEL
                      BY: BLAKELY PRYOR, ESQ.
                      Social Security Administration
                      601 E. 12th Street
                      Room 975
                      Kansas City, Missouri 64106




COURT REPORTER:       Diane S. Martens
                      dimartens55@gmail.com
     Case 1:19-cv-00736-MJP Document 21 Filed 12/29/20 Page 4 of 8
                                                                     2
       Harper v. Comm. of Social Security - 19-CV-736


1                          P R O C E E D I N G S

2                         *            *            *

3
4                THE COURT:   Counsel, I'm ready to issue my

5    decision.

6                Title 42 U.S. Code Section 405(g) grants
7    jurisdiction to District Courts to hear claims based on the

8    denial of Social Security benefits.       Section 405(g) provides

9    that the District Court shall have the power to enter upon
10   the pleadings and transcript of the record the judgment

11   affirming, modifying or reversing the decision of the

12   Commissioner of the Social Security with or without remanding
13   the case for a rehearing.

14               It directs that, when considering the claim, the

15   Court must accept the findings of fact made by the
16   Commissioner, provided that such findings are supported by

17   substantial evidence in the record.       Substantial evidence is

18   defined as more than a mere scintilla.        It means such
19   relevant evidence as a reasonable mind might accept as

20   adequate to support a conclusion.

21               To determine whether substantial evidence supports
22   the Commissioner's findings, the Court must examine the

23   entire record including contradictory evidence and evidence

24   for which conflicting inferences can be drawn.
25               Section 405(g) limits the scope of the Court's
              Case 1:19-cv-00736-MJP Document 21 Filed 12/29/20 Page 5 of 8
                                                                              3
                Harper v. Comm. of Social Security - 19-CV-736


2:11PM   1    review to two inquiries:     Whether the Commissioner's findings

         2    were supported by substantial evidence in the record and

         3    whether the Commissioner's conclusions are based upon an
         4    erroneous legal standard.

         5               A person is disabled for the purposes of SSI and

         6    Disability benefits if he or she is unable to engage in any
         7    substantial gainful activity by reason of any medically

         8    determinable physical or mental impairment which can be

         9    expected to result in death, or which has lasted or can be
         10   expected to last for a continuous period of not less than

         11   12 months.

         12              Assessing whether a claimant is disabled, the ALJ
         13   must employ a five-step sequential analysis.         The five steps

         14   are:   One, whether the claimant is currently engaged in

         15   substantial gainful activity; two, if not, whether the
         16   claimant has any severe impairment that significantly limits

         17   the claimant's physical or mental ability to do basic work

         18   activities; three, if so, whether any of the claimant's
         19   severe impairments meets or equals one of the impairments

         20   listed in Appendix 1, Subpart P, Part 404 of the relevant

         21   regulations; four, if not, whether, despite the claimed
         22   severe impairments, the claimant retains the residual

         23   functional capacity to perform past work; and, five, if not,

         24   whether the claimant retains the residual functional capacity
         25   to perform any other work that exists in significant numbers
              Case 1:19-cv-00736-MJP Document 21 Filed 12/29/20 Page 6 of 8
                                                                              4
                Harper v. Comm. of Social Security - 19-CV-736


2:13PM   1    in the national economy.

         2               Claimant bears the burden of proving his or her

         3    case at Steps one through four.
         4               Step five the burden shifts to the Commissioner to

         5    show that there is other gainful work in the national economy

         6    which the claimant could perform.
         7               We've identified three issues raised by plaintiff

         8    in this case.    The first issue I identified was whether the

         9    ALJ erred at Step two by not finding some of her mental
         10   conditions to be severe.     I believe sufficient evidence in

         11   the record supports the ALJ's decision on that ground and so

         12   I'm not going to grant any relief to the claimant on that
         13   issue.

         14              The other issue we reviewed was whether there was a

         15   gap in the record.    And I believe the ALJ found and his
         16   finding is supported by substantial evidence that the ALJ did

         17   what he had to do to fulfill his obligation in completing the

         18   record.
         19              With regard to the residual functional capacity,

         20   the question there is whether the new evidence that was

         21   submitted to the Appeals Council is relevant to the
         22   claimant's condition during the time period for which

         23   benefits were denied.     Yes, I believe that the new evidence

         24   was relevant because it pertained to her back pain and the
         25   new evidence showed that she had a laminectomy; that is, the
              Case 1:19-cv-00736-MJP Document 21 Filed 12/29/20 Page 7 of 8
                                                                              5
                Harper v. Comm. of Social Security - 19-CV-736


2:14PM   1    removal of some bone in her spine to alleviate the back pain.

         2               Two, she has to show that the evidence was

         3    probative.   I believe that she has shown that.
         4               And, three, the claimant must show that the

         5    evidence was reasonably likely to have influenced the ALJ to

         6    decide the claimant's application differently.         I interpret
         7    that to mean that the ALJ would have decided she was disabled

         8    versus his decision not disabled.       And I find that that is

         9    the case here, that the ALJ knowing that she had had major
         10   surgery to relieve the back pain would have reasonably likely

         11   influenced him to decide the case differently.

         12              Therefore, I am going to grant judgment to the
         13   plaintiff on that one issue, pursuant to the fourth sentence

         14   in Section 405(g) to remand the case to the Commissioner for

         15   a new hearing to address that particular issue.
         16              I ask the claimant to please prepare an order,

         17   settle it with the Commissioner's attorney and attach and

         18   reference a copy of this transcript of my oral decision.
         19              Thank you, Counsel, very much for the argument.

         20   Take care.

         21              THE CLERK:    Your Honor, before disconnecting, just
         22   one matter of housekeeping.

         23              Are you directing the Clerk of Court to enter

         24   judgment on the pleadings and close the case?
         25              THE COURT:    I am directing the Clerk to enter
              Case 1:19-cv-00736-MJP Document 21 Filed 12/29/20 Page 8 of 8
                                                                              6
                Harper v. Comm. of Social Security - 19-CV-736


2:16PM   1    judgment for plaintiff and close the case.

         2               Thank you, Mr. Bock.

         3               THE CLERK:     Thank you, Judge.
         4               MS. CHAMBERS:    Thank you, your Honor.

         5               (WHEREUPON, proceedings adjourned.)

         6
         7

         8

         9                          *            *           *
         10                        CERTIFICATE OF REPORTER

         11

         12              In accordance with 28, U.S.C., 753(b), I
         13   certify that these original notes are a true and correct

         14   record of proceedings in the United States District Court

         15   of the Western District of New York before the Honorable
         16   Mark W. Pedersen on December 22, 2020.

         17

         18
         19   S/ Diane S. Martens

         20   Diane S. Martens, FCRR
              Official Court Reporter
         21
         22

         23

         24
         25
